         Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 1 of 20                               FILED
                                                                                             2021 Aug-31 PM 02:01
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION
    CRIMSON JOHNSON,                             )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Case No. 4:20-cv-00560-SGC
                                                 )
    COMMISSIONER, SOCIAL                         )
    SECURITY ADMINISTRATION,                     )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION 1

         The plaintiff, Crimson Johnson, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”) denying

her applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). (Doc. 1). 2 Johnson timely pursued and exhausted her

administrative remedies, and the Commissioner’s decision is ripe for review

pursuant to 42 U.S.C §§ 405(g) and 1383(c)(3). For the reasons discussed below,

the Commissioner’s decision is due to be affirmed.




1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 8).
2
  Citations to the record refer to the document and page numbers assigned by the court’s CM/ECF
electronic filing system and appear in the following format: (Doc. __ at __). Citations to the
transcript use page numbers assigned by the Commissioner to the record and appear as follows:
(Tr. at __).
         Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 2 of 20




I.      Procedural History

        Johnson completed the twelfth grade and has no past relevant work history. 3

In her application for DIB and SSI, Johnson alleged she became disabled on August

22, 2016, as the result of a variety of physical and mental impairments. (Tr. at 10,

297).    After her claims were denied, Johnson requested a hearing before an

Administrative Law Judge (“ALJ”). (Id. at 10, 151). Following a hearing, the ALJ

denied Johnson’s claims. (Id. at 10-28). Johnson was twenty-seven years old when

the ALJ issued the decision. (See Id. at 26, 101). After the Appeals Council denied

review of the ALJ’s decision, that decision became the final decision of the

Commissioner. (Id. at 1-6); see Frye v. Massanari, 209 F. Supp. 2d 1246, 1251

(N.D. Ala. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)).

Thereafter, Johnson commenced this action. (Doc. 1).

II.     Statutory and Regulatory Framework

        To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than


3
 While Johnson has worked in the past as a caregiver, waitress, cashier/host, food preparer, and
deboner, because Johnson has not performed any work long enough for her to learn how to do it,
and the work she performed did not amount to substantial gainful activity, the ALJ found the
plaintiff does not have past relevant work. (Tr. at 26, 329-336, 384); See 20 C.F.R. §§ 404.1565,
416.965.


                                               2
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 3 of 20




twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505(a), 416.905(a). Furthermore, a claimant must show she was

disabled between her alleged initial onset date and her date last insured. Mason v.

Comm’r of Soc. Sec., 430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v.

Barnhart, 405 F.3d 1209, 1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d

1088, 1090 (5th Cir. 1979)). The Social Security Administration (“SSA”) employs

a five-step sequential analysis to determine an individual’s eligibility for disability

benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the

claimant is engaged in substantial gainful activity, the Commissioner will find the

claimant is not disabled. Id. at §§ 404.1520(a)(4)(i) and (b), 416.920(a)(4)(i) and

(b). At the first step, the ALJ determined Johnson meets the SSA’s insured status

requirements through December 30, 2020, and has not engaged in substantial gainful

activity since August 22, 2016. (Tr. at 12).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii).    If the claimant does not have a severe


                                          3
        Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 4 of 20




impairment or combination of impairments, the Commissioner will find the claimant

is not disabled. Id. at §§ 404.1520(a)(4)(ii) and (c), 416.920(a)(4)(ii) and (c). At the

second step, the ALJ determined Johnson has the following severe impairments:

seizure disorder; panic disorder; major depressive disorder; and specific learning

disorder. (Id. at 13).

      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment or combination of

impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

claimant’s impairment or combination of impairments meets or equals one of the

Listings, the Commissioner will find the claimant is disabled.               Id. at §§

404.1520(a)(4)(iii) and (d), 416.920(a)(4)(iii) and (d). At the third step, the ALJ

determined Johnson does not have an impairment or combination of impairments

that meets or medically equals the severity of one of the Listings. (Tr. at 14-17).

      If the claimant’s impairment or combination of impairments does not meet or

equal one of the Listings, the Commissioner must determine the claimant’s residual

functional capacity (“RFC”) before proceeding to the fourth step. 20 C.F.R. §§

404.1520(e), 416.920(e). At the fourth step, the Commissioner will compare an

assessment of the claimant’s RFC with the physical and mental demands of the

claimant’s past relevant work. Id. at §§ 404.1520(a)(4)(iv) and (e), 416.920(a)(4)(iv)


                                           4
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 5 of 20




and (e). If the claimant is capable of performing her past relevant work, the

Commissioner will find the claimant is not disabled. Id. at §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

      Before proceeding to the fourth step, the ALJ determined Johnson has the

following RFC:

      To perform light work as defined in 20 C.F.R. 404.1567(b) and
      416.967(b) except she can frequently reach overhead bilaterally;
      frequently balance, stoop, kneel, crouch, crawl, or climb ramps and
      stairs. She should avoid exposure to vibrations and hazards due to a
      seizure disorder. She can understand, remember, and carry out simple
      1-2-3 step instructions and attend to simple, repetitive tasks for two-
      hour periods. She could tolerate occasional interaction with the public
      and co-workers. Changes in the workplace should be simple, well
      explained and occur no more than occasionally.

(Tr. at 17). At the fourth step, the ALJ determined Johnson had no past

relevant work. (Id. at 26).

      If the claimant is unable to perform her past relevant work, the Commissioner

must finally determine whether the claimant is capable of performing other work

that exists in substantial numbers in the national economy in light of the claimant’s

RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v) and

(g)(1), 416.920(a)(4)(v) and (g)(1). If the claimant is capable of performing other

work, the Commissioner will find the claimant is not disabled.           Id.    at §§

404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v) and (g)(1). If the claimant is not

capable of performing other work, the Commissioner will find the claimant is


                                         5
        Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 6 of 20




disabled. Id. at §§ 404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v) and (g)(1).

       At the fifth step, considering Johnson’s age, education, work experience, and

residual functional capacity, the ALJ determined there are jobs that exist in

significant numbers in the national economy that Johnson can perform, such as those

of general office clerk, inspector/tester, and packer/packager. (Tr. at 26-27).

III.   Standard of Review

       Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).           A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (internal citations omitted).    Substantial evidence is “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id. A

district court must uphold factual findings supported by substantial evidence, even


                                          6
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 7 of 20




if the preponderance of the evidence is against those findings. Miles v. Chater, 84

F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV.   Discussion

      On appeal, Johnson asserts four errors: (1) the ALJ improperly rejected the

opinions of Dr. June Nichols; (2) the ALJ erred in holding that Johnson’s daily

activities diminish the persuasiveness of her allegations; (3) the ALJ improperly

drew adverse inferences from lack of medical treatment; and (4) the ALJ’s decision

was not based on substantial evidence. (Docs. 12, 15).

      A.     Evaluation of Medical Opinions

      Johnson first argues the ALJ improperly rejected the opinions of Dr. Nichols,

a psychological consultative examiner. (Doc. 12 at 21). Specifically, Johnson

asserts the ALJ cannot substitute her judgment for that of medical and vocational

experts and that in repudiating the opinion of Dr. Nichols, the ALJ failed to state

the grounds of her decision with at least some measure of clarity. (Id. at 23). In


                                         7
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 8 of 20




support of her arguments, Johnson block quoted the entirety of the ALJ’s summary

and analysis of the opinions of Dr. Nichols, and bolded the portions related to

Johnson’s reported seizure disorder. (Doc. 12 at 21). Additionally, Johnson cites to

a Seventh Circuit case, Wilder v. Chater, wherein the court reversed and remanded

a denial of benefits when the ALJ rejected the opinion of an expert appointed by the

ALJ. 64 F.3d. 335, 337-38 (7th Cir. 1995). Relevantly, the Wilder court opined it

considered “with a degree of suspicion the administrative law judge's decision to go

against the only medical evidence in the case, that of a psychiatrist not retained by

the applicant but appointed by the administrative law judge himself to advise on

Wilder's condition.” Wilder, 64 F.3d at 337. Johnson argues the standard applied

in Wilder, which has been applied in other Eleventh Circuit cases, is applicable here.

(Doc. 12 at 21-24). However, Johnson fails to provide any argument as to how the

ALJ improperly assessed Dr. Nichols’s evaluation. See Id. Further, the ALJ clearly

articulated her findings related to Dr. Nichols’s report and opinion. (Tr. at 23-24).

      Current regulations provide specific factors are to be considered when

evaluating the persuasiveness of medical opinions and prior administrative medical

findings. 20 C.F.R § 416.920c(a). When determining the weight to give the opinion

of a physician, an ALJ considers numerous factors, including whether the physician

examined the claimant, whether the physician treated the claimant, the evidence the

physician presents in support of his or her opinion, and whether the physicians


                                          8
        Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 9 of 20




opinion is consistent with the record as a whole. Id; see 20 C.F.R. § 416.927(c).

Further, ALJs are required to articulate how medical opinions were considered. See

Sharaz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987) (The ALJ is required to “state

with particularity the weight he gave different medical opinions and the reasons

therefor.”). Moreover, it is not the role of this court to reweigh the evidence. See

Dyer, 395 F.3d 1206, 1210 (11th Cir. 2005).

       Dr. Nichols, a licensed psychologist, performed an evaluation of Johnson on

November 29, 2016. (Tr. at 514). Upon conducting the evaluation, Dr. Nichols

diagnosed Johnson with panic disorder; major depressive disorder, recurrent and

moderate; specific learning disorder with impairment in reading comprehension;

amphetamine use disorder, 61 day remission; opioid use disorder, 61 day remission;

seizure disorder; and history of at least two TBIs. (Id. at 516). Dr. Nichols

concluded Johnson could see significant improvement over the next 12 months is

good if she continued to stay clean. (Id. at 517). She also noted the following:

       The medical evidence of record provided by DDS were reviewed and
       those findings were considered in the overall assessment of the patient.
       Ms. Chambers 4 suffers symptoms of a panic disorder, as well as
       depression that appears to be moderate at this time. She has 61 days of
       clean time since she has used any chemicals. Prior to that time she
       reported having used multiple. Her ability to respond to supervision, to
       coworkers and to work pressures in a work setting did not appear
       impaired, however, the uncontrolled seizure disorder would be of
       concern because of the loss of consciousness and confusion as they

4
  Crimson Johnson’s last name at the time of the evaluation was “Chambers.” Her married name
is now “Johnson.”
                                             9
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 10 of 20




      occur. She did not demonstrate deficits which would interfere with her
      ability to remember, understand and carry out work related instructions.
      However, again the seizure disorder could cause significant problems
      until the seizures are fully under control. She is able to handle her own
      funds and to live independently with the assistance of her fiancé.
Id.

      In her decision, the ALJ provided a detailed summary of Dr. Nichols’s report

related to the evaluation of Johnson. (Id. at 23-24). In addition to providing a

summary of Dr. Nichols’s findings, the ALJ noted she afforded some weight to Dr.

Nichols’s opinion and articulated that she relied on her opinion only to the extent it

was consistent with the evidence in the record. (Id. at 23). The ALJ further stated

that, despite Dr. Nichols’s opinion that Johnson was able respond to supervision, to

coworkers, and to work pressures, she accommodated Johnson’s complaints of

difficulty being around others in the RFC. Id. Finally, the ALJ noted the record

does not support that Johnson’s seizures would cause a significant limitation in her

mental work abilities as suggested by Dr. Nichols. Id. In support of this finding, the

ALJ referenced the record, which provides no evidence of Johnson having any

documented seizure activity from the alleged onset date through February 2019. Id.

As noted by the ALJ, while Johnson sought emergency care for “near syncopal

episodes” in February 2019, the ALJ found it was unclear whether this activity was

caused by her self-medication of CBD oil in an attempt to cease smoking. (Id. at 22,

687). At the time of her February 8, 2019 visit to Gadsden Regional Medical Center,



                                         10
      Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 11 of 20




her diagnosis was syncope with a chief complaint of “syncopal episodes after

increasing her vaporized CBD oil dose.” (Id. at 687).

      Additionally, Johnson’s examination findings were normal during primary

care visits at Quality of Life and emergency department visits, where Johnson

reported a history of seizure activity. (Id. at 23, 547, 559-60, 690, 702).   These

normal findings included: normal eye, verbal and motor response; normal

orientation, intact cranial nerves, normal sensation, range of motion, and strength

throughout; no tenderness; intact extraocular movements; regular heart rate and

rhythm; lungs clear to auscultation; and normal cephalic and atraumatic head. Id.

Related to her seizure complaints, Johnson’s treaters at Quality of Life instructed

Johnson to take medication to control her seizures. (Id. 547, 560). Doctor’s notes

from a December 30, 2016 visit to Quality of Life reflect Johnson was using

Lamictal for treatment of her seizure disorder “with good results.” (Id. at 555).

Accordingly, the ALJ properly articulated her reasons for assigning particular

weight to the opinions of Dr. Nichols.

      Moreover, in addition to Dr. Nichols’s opinion, the ALJ also reviewed

Johnson’s medical records as a whole and articulated her reasoning for the weight

assigned to each opinion. (Tr. 22-23). The ALJ further clarified weight was

assigned in accordance with the degree to which opinion’s were supported by, and

consistent with, the evidence submitted. Id. In sum, because the ALJ properly


                                         11
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 12 of 20




evaluated and weighed the medical opinion evidence in this case and properly

articulated the reasons for her findings, Johnson’s first argument is without merit.

       B.    Daily Activities

       Second, Johnson asserts the ALJ erred in holding that her daily activities

diminish the persuasiveness of her allegations. In determining Johnson’s RFC, the

ALJ carefully considered the entire record, including Johnson’s reported daily

activities. (Tr. at 17-25). Specifically, the ALJ found Johnson’s reported activities

of daily living further diminished the persuasiveness of her allegations, which

necessarily include those related to pain. (Id. at 22). The ALJ noted that Johnson

testified she was able to do laundry, sweep floors, and shop irregularly. (Id. at 22,

88).   The ALJ further noted Johnson submitted a written report, which was

completed by her then boyfriend, which indicated she was able to care for her cat,

manage her personal care, prepare meals, clean, do laundry, ride in a car, leave home,

shop in stores and by phone, manage her finances, watch television, spend time with

others, and go out to eat. (Id. at 22, 318-325).

       Johnson argues the ALJ’s finding that her reported daily activities diminished

the persuasiveness of her allegations was contrary to the holding in a recent Eleventh

Circuit matter, Schink v. Comm’r of Soc. Sec., 935 F.3d 1245 (11th Cir. 2019). (Doc.

12 at 27). In Schink, the court found the plaintiff’s daily activities, which were

mostly, if not all, solitary activities, did not discount the treating physician’s


                                         12
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 13 of 20




opinions that the plaintiff suffered from significant mental impairments, particularly

when he interacted with others. 935 F.3d at 1264. Johnson further argues that limited

daily activities do not preclude disability, citing to Early v. Astrue, 481 F. Supp. 2d

1233, 1238-1239 (N.D. Ala. 2007) (“The ability to perform the limited daily

activities noted by the ALJ does not rule out the presence of disabling pain”). (Doc.

12 at 27).

      The defendant argues the Schink case is factually dissimilar to the matter at

hand. (Doc. 14 at 14-16). This court agrees. Unlike the facts in this case, which as

a whole support the ALJ’s finding Johnson was not disabled, in Schink the plaintiff

suffered from diagnosed bipolar disorder and had an extensive history of mental

health treatment with specialists, including a voluntary hospitalization of one week,

and complained of inability to work with others. 935 F.3d at 1253-55. Accordingly,

in Schink, the record as a whole did not provide substantial evidence the plaintiff

was not disabled. Id.

      The Eleventh Circuit has stated it does not believe “participation in everyday

activities of short duration, such as housework or fishing, disqualifies a claimant

from a disability . . . .” Lewis v. Callahan 125 F.3d 1436, 1441 (11th Cir. 1997).

When a claimant attempts to establish disability through his own testimony of pain

or other subjective symptoms, the pain standard articulated by the Eleventh Circuit




                                          13
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 14 of 20




in Holt v. Sullivan, 921 F.2d 1221 (11th Cir. 1991), applies. Dyer, 395 F.3d at 1210;

see also SSR 96-7p.

      The pain standard requires “(1) evidence of an underlying medical
      condition and either (2) objective medical evidence that confirms the
      severity of the alleged pain arising from that condition or (3) that the
      objectively determined medical condition is of such a severity that it
      can be reasonably expected to give rise to the alleged pain.”

Dyer, 395 F.3d at 1210 (quoting Holt, 921 F.2d at 1223); see also SSR 96-7p.

Provided the Holt pain standard is met, an ALJ considers a claimant’s testimony of

pain or other subjective symptoms. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir.

1995); see also SSR 96-7p.

      An ALJ is permitted to discredit a claimant’s subjective testimony of pain or

other symptoms if he “clearly ‘articulate[s] explicit and adequate reasons’” for doing

so. Dyer, 395 F.3d at 1210 (quoting Foote, 67 F.3d at 1561-62); see also SSR 96-

7p. “A clearly articulated credibility finding with substantial supporting evidence

will not be disturbed by a reviewing court.” Foote, 67 F.3d at 1562. In determining

credibility, an ALJ may consider objective medical evidence and a claimant’s

reported daily activities, amongst other things.         20 C.F.R. §§ 404.1529(c),

416.929(c); see also SSR 96-7p.

      Here, as noted by the ALJ, her decision was not based solely on Johnson’s

ability to carry out daily activities but rather relied on an evaluation of the evidence




                                          14
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 15 of 20




as a whole. (Tr. at 17-25). 5 In sum, because the ALJ articulated in detail her findings

that Johnson’s daily activities diminish the persuasiveness of her allegations and

substantial evidence supports her finding, Johnson’s second argument fails

      C.     Lack of Medical Treatment

      Johnson next argues the ALJ improperly drew adverse inferences from

Johnson’s lack of medical treatment. Specifically, Johnson block quotes a portion

of the ALJ’s decision relating to her evaluation of Johnson’s RFC. (Doc. 12 at 28).

That portion of the ALJ’s decision is as follows:

      There is no evidence of mental health treatment before or after
      these emergency department visits and inpatient care other than
      primary care at Quality of Life Services. In fact, Quality of Life
      Services records documents her care only from August through
      December 2016 with a subsequent significant gap in treatment until
      her return in February 2019. Progress notes show that the claimant
      had complaints of depression with symptoms such as decreased
      need for sleep, depressed mood, diminished interest or pleasure,
      feelings of guilt, loss of appetite, poor judgment, irritability,
      nausea, trembling and racing thoughts, denying any aggravating
      factors. (citations omitted, emphasis in Johnson’s brief).

(Id.; Tr. at 19-20). Johnson also asserts that the ALJ’s inferences from the lack of

medical evidence resulted in an adverse decision even though the claimant explained

she had no insurance and no income. (Doc. 12 at 28). In the portion of the ALJ’s

decision analyzing the opinions of Dr. Nichols related to Johnson’s seizure disorder,



5
  Notably, Johnson’s daily activities were determined from her own testimony and a report
submitted by Johnson which was completed by her fiancé. (Tr. 88, 318).
                                           15
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 16 of 20




the ALJ noted that emergency department records and Quality of Life records show

that Johnson was non-compliant with her anti-seizure medication regimen. (Tr. at

23); See 20 C.F.R. §§ 404.1529(c)(3)(iv)-(v), 416.929(c)(3)(iv). At her hearing,

Johnson testified her non-compliance was due to her inability to afford her

medications in over two years. (Tr. at 23, 66-67, 543, 547). However, she testified

she has been back on her medication since she went back to Quality of Life. (Id. at

62). The ALJ further noted that while financial constraints may make medical

intervention and compliance more difficult, a lack of health insurance does not

equate to a finding of disability, and that the ALJ found Johnson had failed to exhaust

efforts to seek treatment, with no visits to free or subsidized clinics evidenced. (Tr.

23-24, 66, 68).

      As noted by Johnson in her brief, “noncompliance with a prescribed treatment

regiment does not prevent a claimant from receiving benefits where noncompliance

is the result of an inability to afford treatment.” McCall v. Bowen, 846 F.2d 1371,

1319 (11th Cir. 1998). However, while non-compliance alone based on the inability

to afford treatment is not sufficient cause to deny disability, here, the ALJ’s decision

was not based solely on Johnson’s non-compliance; rather, the medical evidence

overall did not support Johnson’s allegations. (Tr. 21). Further, as noted above,

Johnson testified she was complaint with her medication following a return to

Quality of Life Services. (Tr. at 62).


                                          16
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 17 of 20




      Johnson additionally argues the ALJ failed to properly develop the record.

(Doc. 12 at 29). ALJs are charged with developing a full and fair record. Todd v.

Heckler, 736. F.2d 641, 642 (11th Cir. 1984). In determining whether a claimant is

disabled, the ALJ must consider the evidence as a whole, including “(1) objective

medical facts or clinical findings; (2) diagnoses of examining physicians; (3)

subjective evidence of pain and disability as testified to by the claimant and

corroborated by (a spouse) . . . ; and (4) the claimant’s age, education, and work

history.” McCloud v. Barnhart, 166 F. App’x 410, 417 (11th Cir. 2006) (quoting

DePaepe v. Richardson, 464 F.2d 92, 94 (5th Cir. 1972)). A claimant bears the

burden of proving she is disabled and, consequently, is responsible for producing

evidence in support of her claim. Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003); see 20 § C.F.R 416.912(a),(c). This is because a claimant is in the best

position to inform the ALJ as to her treatment history and, by failing to do so, fails

to meet her burden. McCloud 166 F. App’x at 418.

      Specific to development of the record, Johnson argues the ALJ failed to ask

any follow-up questions and thus failed to develop the record on the issue. (Doc. 12

at 29). While not made clear in her brief, it appears Johnson is arguing that the ALJ

failed to ask follow-up questions related to Johnson’s complaints of seizures.

However, at her hearing, the ALJ asked Johnson about treatment related to her

seizures and confirmed her treatment was at Quality of Life. (Tr. at 62). Further,


                                         17
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 18 of 20




the ALJ performed a comprehensive review of Johnson’s records from Quality of

Life and articulated her findings related to the same. (Tr. at 20-21). Finally, the ALJ

also asked Johnson about her physical disabilities other than seizures, as well as her

mental disabilities, and addressed the reported issues based on the evidence received

from Johnson. (Tr. at 17-26, 62-64). Therefore, the ALJ did not fail to properly

develop the record.

      Here, the ALJ properly considered Johnson’s treatment history together with

the other evidence submitted, including evidence from Johnson’s treatment at

Quality of Life, emergency room visits, and the evaluations performed by Dr.

Nichols, Dr. Amason, and Dr. Iyer. (Tr. 17-26). Further, the ALJ did not err in

failing to develop the record as she properly questioned Johnson about her treatment

and reviewed all records and evidence submitted by Johnson in support of her

complaints. Accordingly, Johnson’s third argument fails.

      D.     Substantial Evidence

      Finally, Johnson contends the ALJ’s unfavorable decision was not based on

substantial evidence. (Doc. 12 at 29). In support of this assertion, Johnson first

reasserts the preceding arguments that: (1) the ALJ disregarded the Commissioner’s

psychological expert, Dr. Nichols; (2) the ALJ wrongly relied on daily activities;

and (3) the ALJ wrongly drew adverse results from lack of medical treatment. Id.

For the reasons discussed above, the court finds these arguments to be without merit.


                                          18
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 19 of 20




Johnson also raises an additional argument that the ALJ relied on vocational expert

(“VE”) testimony that was not based on a correct or full statement of Johnson’s

limitations and impairments. Id. In particular, Johnson argues “the hypothetical

question ignored the limitations as expressed by the Commissioner’s examining

psychological expert.” (Doc. 12 at 29). Johnson also asserts “(w)hen the VE

considered all of Claimant’s limitations, he testified there was no work Claimant can

perform.” Id.

      In order for the testimony of a VE “to constitute substantial evidence, the ALJ

must pose a hypothetical question which comprises all of the claimant’s

impairments.” Wilson v. Barnhart, 284 F.3d 12918, 1227 (11th Cir. 2002); Jones v.

Apfel, 190 F.3d 1224, 1229 (11th Cir.). However, an ALJ’s hypothetical need not

include findings the ALJ has properly rejected as unsupported. See Crawford, 363

F.3d at 1161; Phillip v. Barnhart, 357 F.3d, 1232, 1240-41 (11th Cir. 2004).

      As already discussed, the court finds the ALJ reviewed the opinion of the

Commissioner’s examining psychological expert, Dr. Nichols, and properly

articulated her reasons for assigning specific weight to Dr. Nichols’s opinions.

Further, the ALJ’s decision related to Johnson’s disability was rendered after

reviewing the record as a whole and is supported by substantial evidence. Therefore,

the ALJ was not required to include opinions of Dr. Nichols, which were properly

rejected, in her hypothetical.


                                         19
       Case 4:20-cv-00560-SGC Document 16 Filed 08/31/21 Page 20 of 20




      Moreover, Johnson’s final argument – that when considering all of the

claimant’s limitations, the VE testified there was no work she could perform -- is a

misstatement of the hearing testimony. At the hearing, Johnson’s counsel asked

what level of absenteeism is generally tolerated for the hypothetical jobs identified

by the VE as jobs Johnson could perform and what level of off-task behavior is

allowed in unskilled work. (Tr. at 71). In response, the VE provided absenteeism of

one day per month on a consistent basis precludes all work and five percent off-task

behavior would be allowed. Id. While not plainly stated, Johnson appears to argue

this response by the VE is cause for remand.        However, as noted above, the

hypothetical posed by the ALJ was proper; thus, Johnson’s argument has no merit.

The ALJ was not required to consider the VE’s testimony related to impairments

that were properly rejected based on substantial evidence.

V.    Conclusion

      Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is supported by substantial evidence and in accordance with applicable law.

Therefore, that decision is due to be AFFIRMED. A separate order will be entered.

      DONE this 31st day of August, 2021.


                                              ______________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE
                                         20
